Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (U.S. 2016/0064780 A1) in view of Schaefer et al. (U.S. 2014/0087231 A1). 
Regarding claim 1, Jarvis et al. disclose a battery monitoring system (as disclose in abstract, claim 1 & in Figs. 3-6 & claim 1) comprising: 
a conductive strip 604a-604b having a first end and a second end (via top end and bottom end in Fig. 6, see par. 0085-0086, wherein rechargeable battery 600 (as seen in Fig. 6 below) and a resistive

    PNG
    media_image1.png
    493
    350
    media_image1.png
    Greyscale

expansion detector 604 disposed on an exterior surface of the rechargeable battery 600.  As illustrated in FIG. 6A, the rechargeable battery is in an unexpanded state.  The resistive expansion detector 604 may be formed from two or more interlocking or interlaced comb patterns 604a, 604b.  As the rechargeable battery expands, the teeth of the combs 604a, 604b may slide apart or otherwise separate, which can change the electrical resistance between the one or more interlocking or interlaced combs for example as shown in FIG. 6B);
conductivity measurement circuitry 604 & 608 (see par. 0086, resistive expansion detector 604 may be one or more sacrificial conductive strips configured to mechanically fail under tension) operatively connected to the first end and the second end of the conductive strip 604 (strips 604 may break, causing the broken sacrificial strips to be registered by the interrogator 608 as a digital zero, see Fig. 6D-6E, par. 0089-0090), and the conductivity measurement circuity being configured to indicate whether conductivity between the first end and the second end meets a predetermined threshold (608 may interrogate the resistive expansion detector digitally) wherein and the resistive expansion 604a-604b configured to apply tension to the conductive strip when attached to the battery (see par. 0088, wherein a first sacrificial strip 604a may fail under a first tension and a second sacrificial strip 604b may fail under a second tension and a third sacrificial strip 604c may fail under a third tension).
Jarvis et al. fail to disclose a strap attached to at least one of the first end and the second end and configured to attach to a battery.  
In related art, US 2014/0087231 to Schaefer et al. discloses that a conductive clamping strap 9 of Fig. 5, wherein surrounds the cell block and ensures a uniform pressing force in the axial direction and also in the direction of the vertical axis.  The clamping strap 8 is closed by means of a crimp closure 8.3; this ensures a secure clamping of the battery 1 (see Fig. 5 below). 

    PNG
    media_image2.png
    485
    506
    media_image2.png
    Greyscale


As to claim 2, Jarvis et al. disclose wherein the conductive strip 604 of Fig. 6 or 206 of Fig. 2 comprises metal (see pars. 0073 & 0085, wherein strip 604 include resistance sensor which include metal plates such as copper, aluminum, and silver).
As to claim 3, Jarvis et al. disclose wherein the conductive strip 604 defines a narrowed portion between the first end and the second end (see Figs. 2 & 6, wherein narrow portions are the open end of 206a & 206b or 604a & 604b) such that the conductive strip separates at the narrowed portion when a predetermined tension force is applied between the first end and the second end (see pars. 0086-0087, wherein strip 604a of electrically conductive material may be disposed on an external surface of the rechargeable battery, such that when the rechargeable battery expands a certain amount, the thin strip 604a may be pulled apart under tension). 
As to claim 4, Jarvis et al. disclose wherein the conductivity measurement circuitry 608 is configured to apply a voltage across the first end and the second end of the conductive strip 604 (see pars. 0089-0090, wherein each of the sacrificial strips 604a-b may be electrically coupled (via voltage or current) to a pull-up or pull-down resistor such that an interrogator 608 may interrogate the resistive expansion detector digitally).
As to claim 5, Jarvis et al. disclose wherein the conductivity measurement circuitry 608 comprises an indicator configured to present an alert to a user when the conductivity between the first end and the second end meets the predetermined threshold (as seen in Fig. 6D-6E, display 608 with as a digital ones & zeros).
As to claim 6, Jarvis et al. fail to disclose the strap 604 is a thermos-contractible strap that shrinks upon application of heat for attaching to the battery.  
In related art, US 2014/0087231 to Schaefer et al. discloses that a conductive clamping strap 9 of Fig. 5, wherein surrounds the cell block and ensures a uniform pressing force in the axial direction and also in the direction of the vertical axis.  The clamping strap 8 is closed by means of a crimp closure 8.3 that shrinks or depress upon application of heat for attaching to the battery 1 in order to secure clamping of the battery 1 (see par. 0138).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive strip as taught by Jarvis et al. to include the strap as taught by Schaefer et al. One would be motivated to make such a modification that the strap will produce a force (shrinking or depressing) due to temperature of the battery in which the strap may be applied to the narrowed portion/area such that additional force caused by expansion or swelling of the battery at see Schaefer’s par. 0138).
As to claim 7, Jarvis et al. fail to disclose the strap 604 is thermo- contractible strap that comprises a first portion and a second portion attached to the first end and the second end, respectively, of the conductive strip, wherein the first and second portions shrink upon application of heat for attaching to the battery and for applying tension to the conductive strip.  
In related art, US 2014/0087231 to Schaefer et al. discloses that a conductive clamping straps 8-9 of Fig. 5, wherein surrounds the cell block and ensures a uniform pressing force in the axial direction and also in the direction of the vertical axis.  The clamping strap 8 attached to the first end and the second end, respectively, of the conductive strip, wherein the first and second portions shrink upon application of heat for attaching to the battery and for applying tension to the conductive strip is closed by means of a crimp closure 8.3 that shrinks or depress upon application of heat for attaching to the battery 1 in order to secure clamping of the battery 1 (see par. 0138).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive strip as taught by Jarvis et al. to include the strap as taught by Schaefer et al. One would be motivated to make such a modification that the strap will produce a force (shrinking or depressing) due to temperature of the battery in which the strap may be applied to the narrowed portion/area such that additional force caused by expansion or swelling of the battery at see Schaefer’s par. 0138).

Regarding claim 8, Jarvis et al. disclose a method of monitoring a battery, the method comprising: 
providing a battery monitoring system (Fig. 2A) comprising: 
a conductive strip 604a-604b having a first end and a second end (via top end and bottom end in Fig. 6, see par. 0085-0086, wherein rechargeable battery 600 (as seen in Fig. 6 below) and a resistive expansion detector 604 disposed on an exterior surface of the rechargeable battery 600.  As illustrated in FIG. 6A, the rechargeable battery is in an unexpanded state.  The resistive expansion detector 604 may be formed from two or more interlocking or interlaced comb patterns 604a, 604b.  As the rechargeable battery expands, the teeth of the combs 604a, 604b may slide apart or otherwise separate, which can change the electrical resistance between the one or more interlocking or interlaced combs for example as shown in FIG. 6B); 
conductivity measurement circuitry 604 & 608 (see par. 0086, resistive expansion detector 604 may be one or more sacrificial conductive strips configured to mechanically fail under tension) operatively connected to the first end and the second end of the conductive strip 604 (strips 604 may break, causing the broken sacrificial strips to be registered by the interrogator 608 as a digital zero, see Fig. 6D-6E, par. 0089-0090), and the conductivity measurement circuity being configured to indicate whether conductivity between the first end and the second end meets a predetermined 608 may interrogate the resistive expansion detector digitally) wherein  and the resistive expansion 604a-604b configured to apply tension to the conductive strip when attached to the battery (see par. 0088, wherein a first sacrificial strip 604a may fail under a first tension and a second sacrificial strip 604b may fail under a second tension and a third sacrificial strip 604c may fail under a third tension).
Jarvis et al. fail to disclose a strap attached to at least one of the first end and the second end and configured to attach to a battery.  In related art, US 2014/0087231 to Schaefer et al. discloses that a conductive clamping strap 9 of Fig. 5, wherein surrounds the cell block and ensures a uniform pressing force in the axial direction and also in the direction of the vertical axis.  The clamping strap 8 is closed by means of a crimp closure 8.3; this ensures a secure clamping of the battery 1 (see Fig. 5 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive strip as taught by Jarvis et al. to include the strap as taught by Schaefer et al. One would be motivated to make such a modification in order to produce a force which may be applied to the narrowed portion/area such that additional force caused by expansion or swelling of the battery at an unsafe or failure condition can cause the conductive strip to break at the narrowed portion in order to prevent and improve battery swelling.
As to claim 9, Jarvis et al. disclose wherein the conductive strip 604 of Fig. 6 or 206 of Fig. 2 comprises metal (see pars. 0073 & 0085, wherein strip 604 include resistance sensor which include metal plates such as copper, aluminum, and silver).
As to claim 10, Jarvis et al. disclose wherein the conductive strip 604 defines a narrowed portion between the first end and the second end (see Figs. 2 & 6, wherein narrow portions are the open end of 206a & 206b or 604a & 604b) such that the conductive strip separates at the narrowed portion when a predetermined tension force is applied between the first end and the second end (see pars. 0086-0087, wherein strip 604a of electrically conductive material may be disposed on an external surface of the rechargeable battery, such that when the rechargeable battery expands a certain amount, the thin strip 604a may be pulled apart under tension). 
As to claim 11, Jarvis et al. disclose wherein the conductivity measurement circuitry 608 is configured to apply a voltage across the first end and the second end of the conductive strip 604 (see pars. 0089-0090, wherein each of the sacrificial strips 604a-b may be electrically coupled (via voltage or current) to a pull-up or pull-down resistor such that an interrogator 608 may interrogate the resistive expansion detector digitally).
As to claim 12, Jarvis et al. disclose attaching the strap 206a-b to the battery 204 comprises: placing the thermo-contractible strap against an outside surface of the battery 204 (see Fig. 2, par. 0070-0071).
Jarvis et al. fail to disclose the strap 604 is a thermos-contractible strap that  applying heat to the thermo-contractible strap such that the thermo-contractible strap attaches to the outside surface of the battery and shrinks upon application of heat for attaching to the battery.  In related art, US 2014/0087231 to Schaefer et al. discloses that a conductive clamping strap 9 of Fig. 5, wherein surrounds the cell block and ensures a uniform pressing force in the axial direction and also in the direction of the vertical axis.  The clamping strap 8 is closed by means of a crimp closure 8.3 that shrinks or depress upon application of heat for attaching to the battery 1 in order to secure clamping of the battery 1 (see par. 0138).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive strip as taught by Jarvis et al. to include the strap as taught by Schaefer et al. One would be motivated to make such a modification that the strap will produce a force (shrinking or depressing) due to temperature of the batter in which the strap may be applied to the narrowed portion/area such that additional force caused by expansion or swelling of the battery at an unsafe or failure condition can cause the conductive strip to break at the narrowed portion in order to prevent and improve battery swelling (see Schaefer’s par. 0138).
As to claim 13, Jarvis et al. fail to disclose the strap 604 is thermo- contractible strap that comprises a first portion and a second portion attached to the first end and the second end, respectively, of the conductive strip, wherein the first and second portions shrink upon application of heat for attaching to the battery and for applying tension to the conductive strip.  In related art, US 2014/0087231 to Schaefer et al. discloses that a conductive clamping straps 8-9 of Fig. 5, wherein surrounds the cell block and ensures a uniform pressing force in the axial direction and also in the direction of the vertical axis.  The clamping strap 8 attached to the first end and the second end, respectively, of the conductive strip, wherein the first and second portions shrink upon application of heat for attaching to the battery and for applying tension to the conductive strip is closed by means of a crimp closure 8.3 that shrinks or depress upon application of heat for attaching to the battery 1 in order to secure clamping of the battery 1 (see par. 0138).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive strip as taught by Jarvis et al. to include the strap as taught by Schaefer et al. One would be motivated to make such a modification that the strap will produce a force (shrinking or depressing) due to temperature of the batter in which the strap may be applied to the narrowed portion/area such that additional force caused by expansion or swelling of the battery at an unsafe or failure condition can cause the conductive strip to break at the narrowed portion in order to prevent and improve battery swelling (see Schaefer’s par. 0138).

Regarding claim 14, Jarvis et al. disclose a method of monitoring a battery, the method comprising: providing a battery monitoring system comprising: a conductive strip 604a-604b having a first end and a second end (via top end and bottom end in Fig. 6, see par. 0085-0086, wherein rechargeable battery 600 (as seen in Fig. 6 below) and a resistive expansion detector 604 disposed on an exterior surface of the rechargeable battery 600.  As illustrated in FIG. 6A, the rechargeable battery is in an unexpanded state.  The resistive expansion detector 604 may be formed from two or more interlocking or interlaced comb patterns 604a, 604b.  As the rechargeable battery expands, the teeth of the combs 604a, 604b may slide apart or otherwise separate, which can change the electrical resistance between the one or more interlocking or interlaced combs for example as shown in FIG. 6B); conductivity measurement circuitry 604 & 608 (see par. 0086, resistive expansion detector 604 may be one or more sacrificial conductive strips configured to mechanically fail under tension) operatively connected to the first end and the second end of the conductive strip 604 (strips 604 may break, causing the broken sacrificial strips to be registered by the interrogator 608 as a digital zero, see Fig. 6D-6E, par. 0089-0090), and the conductivity measurement circuity being configured to indicate whether conductivity between the first end and the second end meets a predetermined threshold (608 may interrogate the resistive expansion detector digitally) wherein  and the resistive expansion 604a-604b configured to apply tension to the conductive strip when attached to the battery (see par. 0088, wherein a first sacrificial strip 604a may fail under a first tension and a second sacrificial strip 604b may fail under a second tension and a third sacrificial strip 604c may fail under a third tension) and using the conductivity measurement circuitry 608 comprises an indicator configured to present an alert to a user when the conductivity between the first as seen in Fig. 6D-6E, display 608 with as a digital ones & zeros).
Jarvis et al. fail to disclose a strap attached to at least one of the first end and the second end and configured to attach to a battery.  In related art, US 2014/0087231 to Schaefer et al. discloses that a conductive clamping strap 9 of Fig. 5, wherein surrounds the cell block and ensures a uniform pressing force in the axial direction and also in the direction of the vertical axis.  The clamping strap 8 is closed by means of a crimp closure 8.3; this ensures a secure clamping of the battery 1 (see Fig. 5 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive strip as taught by Jarvis et al. to include the strap as taught by Schaefer et al. One would be motivated to make such a modification in order to produce a force which may be applied to the narrowed portion/area such that additional force caused by expansion or swelling of the battery at an unsafe or failure condition can cause the conductive strip to break at the narrowed portion in order to prevent and improve battery swelling.
As to claim 15, Jarvis et al. disclose wherein the conductive strip 604 of Fig. 6 or 206 of Fig. 2 comprises metal (see pars. 0073 & 0085, wherein strip 604 include resistance sensor which include metal plates such as copper, aluminum, and silver).
As to claim 16, Jarvis et al. disclose wherein the conductive strip 604 defines a narrowed portion between the first end and the second end (see Figs. 2 & 6, wherein narrow portions are the open end of 206a & 206b or 604a & 604b) such that the conductive strip separates at the narrowed portion when a predetermined tension force is applied between the first end and the second end (see pars. 0086-0087, wherein strip 604a of electrically conductive material may be disposed on an external surface of the rechargeable battery, such that when the rechargeable battery expands a certain amount, the thin strip 604a may be pulled apart under tension). 
As to claim 17, Jarvis et al. disclose wherein the conductivity measurement circuitry 608 is configured to apply a voltage across the first end and the second end of the conductive strip 604 (see pars. 0089-0090, wherein each of the sacrificial strips 604a-b may be electrically coupled (via voltage or current) to a pull-up or pull-down resistor such that an interrogator 608 may interrogate the resistive expansion detector digitally).
As to claim 18, Jarvis et al. fail to disclose the strap 604 is a thermos-contractible strap that shrinks upon application of heat for attaching to the battery.  In related art, US 2014/0087231 to Schaefer et al. discloses that a conductive clamping strap 9 of Fig. 5, wherein surrounds the cell block and ensures a uniform pressing force in the axial direction and also in the direction of the vertical axis.  The clamping strap 8 is closed by means of a crimp closure 8.3 that shrinks or depress upon application of see par. 0138).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive strip as taught by Jarvis et al. to include the strap as taught by Schaefer et al. One would be motivated to make such a modification that the strap will produce a force (shrinking or depressing) due to temperature of the batter in which the strap may be applied to the narrowed portion/area such that additional force caused by expansion or swelling of the battery at an unsafe or failure condition can cause the conductive strip to break at the narrowed portion in order to prevent and improve battery swelling (see Schaefer’s par. 0138).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Examiner: 	/Trung Nguyen/-Art 2866
			September 23, 2021.
/DOUGLAS X RODRIGUEZ/            Primary Examiner, Art Unit 2858